Exhibit 10.26W

 

THIS DOCUMENT CONTAINS INFORMATION WHICH HAS BEEN EXCLUDED FROM THE EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF
PUBLICLY DISCLOSED.  SUCH EXCLUDED INFORMATION IS IDENTIFIED BY BRACKETS AND
MARKED WITH (***).

 

 

 

 

TWENTY-SIXTH AMENDMENT

TO

CONSOLIDATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS OPERATING, LLC

 

 

 

SCHEDULE AMENDMENT

 

This Twenty-sixth Amendment (the “Amendment”) is made by and between CSG
Systems, Inc., a Delaware corporation (“CSG”), and Charter Communications
Operating, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Consolidated CSG Master Subscriber Management
System Agreement effective as of August 1, 2017 (CSG document no. 4114281), as
amended (the “Agreement”), and now desire to further amend the Agreement in
accordance with the terms and conditions set forth in this Amendment.  If the
terms and conditions set forth in this Amendment shall be in conflict with the
Agreement, the terms and conditions of this Amendment shall control.  Any terms
in initial capital letters or all capital letters used as a defined term but not
defined in this Amendment shall have the meaning set forth in the
Agreement.  Upon execution of this Amendment by the parties, any subsequent
reference to the Agreement between the parties shall mean the Agreement as
amended by this Amendment.  Except as amended by this Amendment, the terms and
conditions set forth in the Agreement shall continue in full force and effect
according to their terms.  The effective date of this Amendment is the date last
signed below (the “Effective Date”).

 

WHEREAS, pursuant to the Agreement, the Parties agreed, as more specifically
described in the Fourth Amendment to the Agreement effective September 19, 2017,
(CSG document no. 4117619) (the “Amendment”), to terms for conversion of
Customer’s subscribers receiving billing services on Customer’s Oceanic platform
to the CSG billing platform; and

 

WHEREAS, pursuant to discussions between CSG and Customer, section 1(d) of the
Amendment shall be amended.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, CSG and Customer agree to the
following:

 

1.

CSG and Customer agree that as of the Effective Date, subsection (d) of Section
1 of the Amendment shall be deleted in its entirety and replaced as follows:

 

 

“(d)

CSG and Customer agree that Customer’s BSC for the Converted Subscribers shall
be [****** *** * ******] of [****** (**) ******] commencing as of the
[********** ****] (for purposes of this Amendment, such period shall be referred
to as the “[*** ****** ******]”).  CSG shall invoice and Customer shall be
obligated to pay the respective BSC fees under Schedule F for the Converted
Subscribers the [***** **** *****] following the end of the [*** ******
******].”

 

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

Exhibit 10.26W

 

 

 

THIS AMENDMENT is executed on the days and year last signed below to be
effective as of the Effective Date.

 

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

By: /s/ Mike Ciszek

 

By:  /s/ Gregory L. Cannon

 

Title:  Mike Ciszek

 

Title:  Gregory L. Cannon

 

Name:  SVP - Billing Strategy and Operation

 

Name:  SVP, Secretary & General Counsel

 

Date: 5/16/2019

 

Date:  5/17/19

 

 